Citation Nr: 0938769	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-14 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.

2.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.

3.  Entitlement to an increased rating for diabetes mellitus, 
currently rated 20 percent disabling.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

5.  Entitlement to an effective date earlier than August 1, 
2006 for the grant of service connection for peripheral 
neuropathy, left lower extremity.

6.  Entitlement to an effective date earlier than August 1, 
2006 for the grant of service connection for peripheral 
neuropathy, right lower extremity.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Private 
Attorney


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision rendered by the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for peripheral neuropathy, left and right lower 
extremities with an initial 10 percent evaluation; and denied 
increased ratings for service-connected PTSD and diabetes 
mellitus; and denied entitlement to TDIU.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the 
Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Peripheral neuropathy in the bilateral lower extremities 
is manifested with subjective complaint of numbness, 
tingling, and pain.

2.  Diabetes mellitus is currently treated by diet and oral 
hypoglycemic agents; and without a physician's instruction to 
avoid strenuous occupational and recreational activities.

3.  PTSD is manifested by deficiencies in most of the areas 
of work, school, family relations, judgment, thinking and 
mood without total occupational and social impairment.

4.  Peripheral neuropathy, left and right lower extremities 
was initially diagnosed on August 1, 2006; a claim of service 
connection for peripheral neuropathy in the lower extremities 
was not received prior to this diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity have 
not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2009). 

2.  The criteria for an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.124a, Diagnostic Code 8520 (2009). 

3.  The criteria for an increased rating for diabetes 
mellitus, currently rated 20 percent disabling have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.119, Diagnostic Code 7913 (2009).

4.  The criteria for a 70 percent rating (and no higher) for 
PTSD have been met.  38 U.S.C.A. § 1155 (West 2002), 5107; 38 
C.F.R. §§ 4.130, Diagnostic Code 9411 (2009).

5.  The criteria for an effective date prior to August 1, 
2006 for the grant of service connection for peripheral 
neuropathy of the left lower extremity are not met.  38 
U.S.C.A. § 5110 (West 2008); 38 C.F.R. §§ 3.400 (2009).

6.  The criteria for an effective date prior to August 1, 
2006 for the grant of service connection for peripheral 
neuropathy, right lower extremity are not met.  38 U.S.C.A. § 
5110 (West 2008); 38 C.F.R. §§ 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA provided initial VCAA notice regarding the Veteran's 
claims in correspondence sent in July 2006, prior to the 
initial unfavorable decision.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist him in completing his claims, and identified his 
duties in obtaining information and evidence to substantiate 
his claims.  This letter also included notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claimed disabilities under 
consideration, pursuant to the recent holding in the Dingess 
decision.  The Veteran was provided additional information 
regarding the applicable diagnostic criteria to be used in 
rating his service-connected disabilities in May 2008.

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's 
service treatment records and VA and private treatment 
records.  The Veteran was also afforded VA examinations in 
connection with his claims.

A veteran is entitled to a new examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  There is no 
evidence or contention that the disability has changed since 
the last examination.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA. 
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


I. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).   

The Veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  

Where the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Hence, different ratings 
may be warranted for different time periods in an increased 
rating claim.  The appropriate period for consideration 
begins one year prior to the date of claim.  Id.

Peripheral Neuropathy, left and right lower extremities

Thirty-eight C.F.R. § 4.124 provides guidance for rating 
neurologic disabilities.  Neuralgia, cranial or peripheral, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  See nerve involved for diagnostic code 
number and rating.  Tic douloureux, or trifacial neuralgia, 
may be rated up to complete paralysis of the affected nerve.  
38 C.F.R. § 4.124 (2009). 

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

The criteria for evaluating disability of the sciatic nerve 
are found at 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Under this Code, where paralysis is complete; the foot 
dangles and drops, no active movement possible of muscles 
below the knee, flexion of knee weakened or (very rarely), an 
80 disability evaluation is warranted.  Severe incomplete 
paralysis with marked muscular atrophy warrants a 60 percent 
disability evaluation.  A 40 percent evaluation is warranted 
for moderately severe incomplete paralysis.  A 20 percent 
evaluation is warranted for moderate incomplete paralysis, 
and a 10 percent disability evaluation would be warranted for 
mild incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520. 

The Veteran has been assigned an initial 10 percent 
disability evaluation under Diagnostic Code 8520, for 
peripheral neuropathy of the left and right lower 
extremities.  A higher evaluation would require at least 
moderate, incomplete paralysis.

A March 2006 VA outpatient treatment record shows pulses were 
palpable in the posterior tibial and dorsal pedis regions.  
This note also indicates that muscle strength in the 
bilateral lower extremities was 5/5.  The Veteran denied any 
muscle weaknesses or pain, loss of sensation, numbness, or 
tingling.  

At the August 2006 diabetes mellitus examination, the Veteran 
had normal dorsalis pedis pulses and normal posterior tibial 
pulses in both lower extremities.  Temperature and color were 
normal, and no trophic changes in the skin were noted.  He 
also had normal coordination and there was no motor loss 
noted.  Sensory loss was present, which was described as 
impaired touch sensation distally in both lower extremities.  
Deep tendon reflexes (DTRs) at the patellar and Achilles were 
1+. 

An August 2006 electromyography (EMG) report associated with 
the VA examinations shows the Veteran complained of 
paresthesias and pain in the distal feet and hands for at 
least a year's duration.  The symptoms were greater on the 
left as opposed to the right.  The EMG confirmed peripheral 
neuropathy in the lower extremities with sensory and motor 
involvement (left greater) than right, mild to moderate in 
severity.

Analysis

At worst, the Veteran's peripheral neuropathy of the left and 
right lower extremities has been manifested by decreased 
sensation to touch, pain, and paresthesias to the lower legs 
and feet.  Pulses have been reported as normal and there is 
no motor loss.  No other neurologic or orthopedic 
abnormalities have been reported.  Given the mild to moderate 
level of pain and the absence of other findings, the 
disability did not rise to the level of moderate incomplete 
paralysis.  Therefore, an initial rating in excess of 10 
percent, for peripheral neuropathy of the left and right 
lower extremities under Diagnostic Code 8520, is not 
warranted.  See 38 U.S.C.A. § 5107(b). 

Diabetes mellitus

The Veteran's service-connected diabetes mellitus is 
currently rated 20 percent disabling.  He contends he is 
entitled to a higher rating.  

Ratings for diabetes mellitus are governed by criteria and 
set forth in 38 C.F.R. § 4.119, Diagnostic Code 7913.  A 
rating of 10 percent is assigned for diabetes mellitus that 
is managed by a restricted diet only. A rating of 20 percent 
is assigned for diabetes mellitus requiring insulin and a 
restricted diet or an oral hypoglycemic agent and a 
restricted diet. A rating of 40 percent is assigned for 
diabetes mellitus requiring insulin, a restricted diet, and 
regulation of activities.

A rating of 60 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities and involving episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or visits to a diabetic care provider twice a month 
plus complications that would not be compensable if 
separately evaluated.

A rating of 100 percent is assigned for diabetes mellitus 
requiring more than one daily injection of insulin, a 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) and 
involving episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated. 38 C.F.R. § 4.119, 
Diagnostic Code 7913.

Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  See Note 1 to 
Code 7913.

At an August 2006 VA examination, the Veteran's diabetes 
mellitus was found to be controlled by oral medications and 
diet.  The examiner stated that the Veteran was not 
restricted in his ability to perform strenuous activities.  
He indicated that the effect of the diabetes mellitus on the 
Veteran's ability to exercise, engage in sports and 
recreation was mild.  The examiner also stated that there had 
not been any recent hypoglycemic or ketoacidosis episodes, 
nor was there a history of hospitalizations for the diabetes.  

The criteria for a 40 percent rating under Diagnostic Code 
7913 are conjunctive not disjunctive-i.e. there must be 
insulin dependence and restricted diet and regulation of 
activities.  "Regulation of activities" is defined by 
Diagnostic Code7913 as the "avoidance of strenuous 
occupational and recreational activities."  Medical evidence 
is required to show that occupational and recreational 
activities have been restricted.  Camacho v. Nicholson, 21 
Vet. App. 360 (2007):

Here, the medical evidence of record demonstrates that the 
Veteran's service-connected diabetes mellitus is currently 
treated by diet and oral hypoglycemic agents.  He is not 
shown to have been instructed by a physician to avoid 
strenuous occupational and recreational activities.  In light 
of the foregoing, the Board concludes that the evidence is 
against the assignment of an evaluation in excess of 20 
percent for diabetes mellitus under Diagnostic Code 7913.  
38 C.F.R. §§ 4.7, 4.21.

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990). 

PTSD

VA regulations establish a general rating formula for mental 
disabilities.  See 38 C.F.R. § 4.130 (2009).  Ratings are 
assigned according to the manifestation of particular 
symptoms.  For the purposes of this appeal, the Veteran's 
service-connected PTSD is evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Under Diagnostic Code 9411, the criteria for a 50 percent 
rating include: occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short--and long--term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  Id.

The criteria for a 70 percent rating include: occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

The criteria for a 100 percent rating include: total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In assessing the evidence of record, it is important to note 
that the global assessment of function (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
ed. (DSM-IV) at 32).  

A GAF of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  

A GAF of 51-60 is assigned where there are "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)."  Id.

A score of 61-70 is indicated where there are, "Some mild 
symptoms (e.g., depressed mood and mild insomnia OR some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships."  Id. 

A score of 71-80 is indicated where, "If symptoms are 
present, there are transient and expectable reactions to 
psycho-social stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork)."  Id.

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

Factual Background

The Veteran underwent a VA psychiatric examination in August 
2006.  The Veteran reported he had been married for 36 years.  
He stated that in spite of the many problems that negatively 
affected his marriage, he and his wife loved each other.  
Their tolerance for each other was significant and a positive 
aspect of their relationship.  He also reported some 
improvement in his relationship with his two closest friends, 
with increased contact and support.  He was unable to 
maintain any work or distant social relationships.  The 
Veteran further reported that he had no desire to continue 
his hobbies that included wood working, fishing, and hunting.  
He stated that he only "piddled" on the computer and in the 
garage.  He denied a history of suicide attempts, violence, 
or assaultive behavior.  

He also reported that his occupational functioning had 
generally declined to the point that he was only working 
productively two to three days for 7 hours per day.  He felt 
that his depression and gross irritability interfered with 
his efforts to complete tasks with others.  

The Veteran reported that he "snapped" at the employees he 
had to manage in the recreation businesses.  He continued to 
have a positive relationship with the owner of this business 
despite his difficulties.  The Veteran reported that routine 
work-related stressors were more overwhelming than they 
should have been, and indicated that his replacement employee 
handled the job much better.  

Mental status examination showed the Veteran was neatly 
groomed and appropriately dressed.  His speech was soft or 
whispered.  His affect was constricted and his mood was 
anxious, agitated, depressed, fearful and aleithymic.  The 
Veteran completed serial sevens and a spelling test, but he 
reported some attention problems on most days, such as 
disorientation while driving.  He was fully oriented.  
Thought processes were rambling and thought content was of 
racing thoughts and ruminations.  

There were no hallucinations, obsessive or ritualistic 
behavior.  Inappropriate behavior was not noted.  Insight and 
judgment were appropriate-the Veteran understood the 
consequences of his behavior and that he had a problem.  
Impulse control was good.  The Veteran endorsed suicidal 
thoughts, but denied homicidal thoughts.  His remote memory 
and immediate were normal; recent memory was mildly impaired.  
The reported GAF score at the mental status examination was 
51.

The examiner commented that the Veteran seemed more depressed 
in recent months in spite of his psychotherapy sessions.  His 
affect and mood continued to be depressed with panic attacks.  
The examiner also noted that the premature birth of the 
Veterans grandchild and his financial problems were also 
contributing to his current psychosocial functioning.  The 
examiner indicated that the Veteran continued to decline as 
his somatic experience and perceived declining physical 
health negatively impacts his life.  The examiner further 
concluded that there clearly had been an increase in the 
Veteran's PTSD symptoms since the last VA examination.  

Analysis

The Veteran's PTSD is currently evaluated as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Deficiencies in the area of work have been documented 
throughout the appeal period.  VA outpatient treatment 
records reflect that the Veteran attempted to work in the 
summer of 2005, with the help of medication, but was 
unsuccessful because he had little impulse control and was 
unable to manage work stress and his irritability and anger 
while on the job.  The recent VA examination reflects that in 
the last six months prior to quitting his last job, the 
Veteran has been experiencing more difficulty with his job 
duties.  The examiner indicated this was due to PTSD symptoms 
of anxiety, irritability, anger, depression, immediate memory 
loss, traumatic feeling and nightmares of his stressors.

The Veteran has been able to maintain a relationship with his 
children, grandson, and also his wife, who he indicated was 
tolerant of his behavior.  However, the recent examiner noted 
that he tends to isolate himself and reject even those 
closest to him, like his wife and grandson.  Thus, there is 
evidence of impairment in the area of family relationships.

The Veteran has not had any overt thought disturbances during 
the appeal period.  He has not had hallucinations or 
delusions.  On the most recent VA examination, however, his 
thought processes were rambling.  His thought content was of 
racing thoughts and ruminations.  The examiner also noted 
that the Veteran's mental status evaluations scores revealed 
significantly slowed thinking and some confusion.  The 
Veteran also reported suicidal thoughts.  There is, therefore 
evidence of deficiencies in the area of thinking.

The Veteran has also experienced anxiety and depression 
during most of the appeal period.  Hence, there is evidence 
of deficiency in his mood.  His judgment has been described 
variously as good to fair.  VA outpatient treatment records 
reflect reports of increased irritability and easy 
provocation.  A January 2006 outpatient treatment record 
shows that the Veteran reported that he got into verbal fight 
with coworker, and almost hit a young woman in the face.  The 
recent examiner commented that the Veteran demonstrates 
significantly reduced impulse control, responds with anger, 
and experiences near -continuous anxiety and increased panic.  
Thus, there is evidence of deficiency in his mood and 
judgment.

Accordingly, the criteria for a 70 percent rating are met.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
Veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the Veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The Veteran has been able to maintain a satisfactory 
relationship with his wife throughout the appeal period 
despite verbal arguments and increasing irritability.  As 
shown by the examination findings, his wife has been tolerant 
of his behavior and continues to love him.  The examination 
findings also show that the Veteran has recently been able to 
socialize with a few close friends.

The evidence is thus against a finding that the disability 
has approximated total occupational and social impairment at 
any time during the appeal period.  Hart v. Mansfield.  

II. Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); see also Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and 
"frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The specific rating criteria; utilized in the evaluation of 
the Veteran's service-connected diabetes mellitus, peripheral 
neuropathy, and PTSD disabilities, adequately addressed the 
severity of the Veteran's symptoms throughout the entire 
appeal period.  As the various schedular evaluations assigned 
herein, adequately contemplate the Veteran's disability and 
symptomatology, consideration of whether his disability 
picture exhibits other related factors such as marked 
interference with employment and frequent periods of 
hospitalization is unnecessary.  See Thun v. Peake, 22 Vet. 
App. at 115.  Referral for consideration of an extraschedular 
rating is not warranted.

III. Earlier Effective Dates

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection or a 
claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  The implementing regulation clarifies 
this to mean that the effective date of an evaluation and an 
award of compensation based on an original claim or a claim 
reopened after final disallowance "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. §3.400(b)(2)(i).  

The effective date of an evaluation and award of compensation 
for an increased rating claim is the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  An earlier 
effective date may be assigned when it is factually 
ascertainable that an increase in disability occurred and the 
claim for increase was received within one year from that 
date, but otherwise the date of receipt of the claim.  38 
C.F.R. § 3.400(o) (2).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  See 38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151(a) (2009).   

The Veteran contends he is entitled to an effective date 
prior to August 1, 2006 for the grant of service connection 
for neuropathy, left and right lower extremities; but neither 
he, nor his attorney have advance any specific argument as to 
why this is so, nor have they suggested an alternate 
effective date.

In connection with the claim for an increased rating for 
service-connected diabetes mellitus, the Veteran was afforded 
a VA examination in August 2006.  At this examination, he 
complained of, among other things, paresthesias and pain in 
the distal feet and hands for at least a year's duration.  He 
was diagnosed with peripheral neuropathy, left and right 
lower extremities.  Based on the VA examiner's diagnosis, the 
RO granted service connection for the peripheral neuropathy 
left and right lower extremities as secondary to the service-
connected diabetes mellitus disability, pursuant to 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520, effective from August 1, 
2006.  

The Veteran did not file a formal claim for service 
connection for neuropathy, bilateral lower extremities, nor 
is there any prior communication in the record that could be 
considered an informal claim for VA compensation for the 
same, prior to August 1, 2006.  A March 2006 VA outpatient 
treatment record showed palpable pulses in the posterior 
tibial and dorsal pedis regions, with normal muscle strength 
in the bilateral lower extremities.  The Veteran also denied 
any muscle weaknesses or pain, and loss of sensation, 
numbness, or tingling.  Moreover, a treatment record cannot 
constitute a claim for service connection.  MacPhee v. 
Nicholson, 459 F.3d 1323 (Fed. Cir. 2006) (medical records 
cannot constitute a claim for service connection).

The first clinical evidence of peripheral neuropathy in the 
lower extremities secondary to the service-connected diabetes 
mellitus disability was not until the August 1, 2006 VA 
examination.  Therefore, this is the first date entitlement 
arose.  Therefore, the Board finds that there is simply no 
basis upon which to justify granting an effective date 
earlier than August 1, 2006, for the grant of service 
connection for peripheral neuropathy bilateral lower 
extremities. 












							(CONTINUED ON NEXT PAGE)
ORDER

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, left lower extremity is denied. 

An initial evaluation in excess of 10 percent for peripheral 
neuropathy, right lower extremity is denied.

An increased rating for diabetes mellitus is denied.

An increased rating for PTSD, to 70 percent and no higher, is 
granted.

An effective date earlier than August 1, 2006 for the grant 
of service connection for peripheral neuropathy, left lower 
extremity is denied.

An effective date earlier than August 1, 2006 for the grant 
of service connection for peripheral neuropathy, right lower 
extremity is denied.


REMAND

TDIU

The Court has held that in the case of a claim for TDIU, the 
duty to assist requires that VA obtain an examination which 
includes an opinion on what effect the appellant's service- 
connected disability has on his ability to work. 38 U.S.C. § 
5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).  

In this case, the December 2004 and August 2006 VA 
examinations contain opinions as to the impact of each of the 
service-connected disabilities on the Veteran's ability to 
work, but there is no opinion as to the combined effect of 
these disabilities on his ability to work.  A current opinion 
is needed. 

Accordingly, the case is REMANDED for the following action:
 
1.  A qualified medical or mental health 
professional should review the claims 
folder and provide an opinion as to 
whether the Veteran's service-connected 
disabilities together would, at least as 
likely as not (50 percent probability or 
more), prevent the Veteran from obtaining 
or maintaining employment for which his 
education and occupational experience 
would otherwise qualify him.  The examiner 
should provide a rationale for this 
opinion.  If further examinations are 
recommended, these should be conducted.

2.  If the benefits sought on appeal are 
not fully the case should be returned to 
the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


